DETAILED ACTION
Election/Restrictions
1.	Applicant’s election of Group I, claims 1-12, in the reply filed on 7/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they read on a product of nature.  The claimed bacteriophages are not markedly different from what naturally exists in nature.  With respect to claim 5 (which specifically recites that the bacteriophages are isolated), even though isolation structurally changes a bacteriophage from its natural state, the resultant difference is no enough to render the isolated bacteriophage markedly different because the structure has not been altered. See Myriad, 133 S.Ct. at 2166-18.  An acceptable carrier includes water which would be inherent in preparation of the isolated composition and would not render the bacteriophage materially different.  Different bacteriophages would occur naturally, e.g., claim 6 which recites more than one phage species.  They would be expected to be found in sewage water, bodily fluid and other sources.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamada et al (The Japanese Journal of Veterinary Science. 1985 Volume 47 Issue 3 Pages 483-486).
Tamada et al teaches the isolation of a bacteriophage strain designated as FnP1 specific for Fusobacterium necrophorum.  See abstract. The bacteriophage was isolated from bovine rumen fluid, e.g., based on rumen microbial composition. They describe that two other bacteriophages were described in Fusobacterium.  One of them in Fusobacterium varium, and the other in F.symbiosum (see column 1, on page 483).  On page 485, column 1, it described that FnP1 bacteriophage displayed lytic activity.  The host range experiment showed that the FnP1 bacteriophage had a wide host range among bioavars A and B.  Paragraph 1 on page 483 teaches that F. necrophorum is a commonly known causative agent of necrotic lesions or abscesses in domestic animal.  The rumen fluid samples were collected from slaughter houses. 
Claims 8-12 are drawn to a composition, not a method of administering.  The limitations of orally administering in instant claims 8-12 are intended uses only.  In claim 1 ‘for inhibiting the growth of pathogens causing liver abscesses in bovines’ is also an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.   An “acceptable carrier” reads on water and therefore would be inherent in the isolation/preparation of the bacteriophage.  Since the structure is capable of performing the function it is anticipated by Tamada. 
6.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hagris et al (US 20070154459).
Hagris et al teach methods of selecting wide host range bacteriophage capable of growing in a plurality of bacteria.  Methods of treating infected patients with said bacteriophages and vaccines comprising said bacteriophages are taught.  See abstract. Paragraph [0023] and claim 6 teach that the bacteriophage may be selected for growth in bacteria and for lysing bacterium.  Fusobacterium is specifically recited as one of the bacteria the bacteriophage may target.  Claim 23 of the reference recites a wide range of infections that may be treated, e.g, enteric, skin, blood, respiratory and gingival.  The bacteriophages are selected for the infecting and inhibiting growth of pathogens, including Fusobacterium.  Oral administration is taught.  See for example paragraph [0056] which teaches oral administration in host bacteria, including via drinking water.  Paragraph [0039] teaches the pooling of bacteriophages in a cocktail.  In instant claim 1 the limitation ‘for inhibiting the growth of pathogens causing liver abscesses in bovines’ is an intended use only.  Instant claims 8-12 are drawn to a composition, not a method of administering.  The limitations of orally administering in instant claims 8-12 are intended uses only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.   Since bacteriophage that infect Fusobacterium are described, they would be capable of infection and lysing Fusobacterium, e.g., bacteria that cause liver abscesses in bovine.
7.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaraja, T.G. (Kanasas State University. AFRI Competitive Grant. May 15, 2019. Grant No. 2019-67030-29706).
 	Nagaraja et al are evaluating bacteriophages as a non-antimicrobial tool for control of beef feedlot cattle liver abscesses caused by Fusobacterium necrophorum subsp. necrophorum. The project objectives are: (1) Isolate and characterize bacteriophages from cattle rumen fluids active against Fusobacterium necrophorum subsp. necrophorum (biotype A) strains of cattle liver abscess origin, and identify phages with broad bacterial strain host-ranges. (2) Test the hypothesis that phages administered IV can prevent F. necrophorum subsp. necrophorum abscess and reduce pathogen load in the liver, in a well-established mouse-model of the disease.  The method involves: (1). Isolate and characterize bacteriophages from cattle rumen fluids active against Fusobacterium necrophorum subsp. necrophorum (biotype A) strains of cattle liver abscess origin, and identify phages with broad bacterial strain host-ranges. At least six rounds of isolating bacteriophages of Fusobacterium necrophorum subsp. necrophorum (biotype A) will be performed. For each round, a pooled source sample of rumen fluids from &ge;60 beef cattle will be collected at a cattle processing plant. To maximize variety of phages encountered in the pooled sample, collection of rumen fluids will be timed to obtain the fluids from all feedlots from which cattle will be processed at the plant that day (in our experience, it is 7-12 feedlots). The bacteriophage isolations from the pooled source sample will be performed in anaerobic conditions of bacterial growth on a 100 of F. necrophorum strains obtained from liver abscesses of beef cattle raised in the Midwestern U.S. in the past 5 years and 10 strains isolated from the sample. The complete description of one or more bacteriophages capable of infection and lysing one or more Fusobacterium species are specifically disclosed by the reference. Instant claims 8-12 are drawn to a composition, not a method of administering.  The limitations of orally administering in instant claims 8-12 are intended uses only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.   

Prior art not presently relied upon:
Fischetti et al (US 20030082110) a bacteriophage composition and method for treating bacterial infection of Fusobacterium nucleatum and treating dental caries.
	Bittner et al (WO 2018/087579) Pharmaceutical composition based on bacteriophages against F. nucleatum; use in the treatment of diseases associated with this pathogen

	Cocharane et al (Anaerobe (2016), 38, 125-129). Complete genome sequences and analysis of the Fusobacterium nucleatum subspecies animalis 7-1 bacteriophage ϕFunu1 and ϕFunu2:

	 Fusobacterium nucleatum is a strictly anaerobic, Gram neg. bacterial
     species that has been associated with dental infections, pre-term labor,
     appendicitis, inflammatory bowel disease, and, more recently, colorectal
     cancer.  The species is unusual in its phenotypic and genotypic
     heterogeneity, with some strains demonstrating a more virulent phenotype
     than others; however, as yet the genetic basis for these differences is
     not understood.  Bacteriophage are known to contribute to the virulence
     phenotype of several bacterial species.  In this work, we set out to
     characterize the bacteriophage assocd. with F. nucleatum subsp. animalis
     strain 7-1, a highly invasive isolate from the human gastrointestinal
     tract.  As well, we used computational approaches to predict and compare
     bacteriophage signatures across available sequenced F. nucleatum genomes.
	
Hung et al (Antimicrob Agents Chemother. 2011 Apr; 55(4): 1358–1365). Experimental Phage Therapy in Treating Klebsiella pneumoniae-Mediated Liver Abscesses and Bacteremia in Mice
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.
/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	10/17/22